DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0060908 A1).
Regarding claim 1, Kim teaches a latch assembly for a vehicle closure panel, comprising: a housing (annotated fig. 1) having an interior (interior of housing holding components) sized for receipt of internal components of the latch assembly; a cover (annotated fig. 1) attached to the housing to enclose at least a portion of said interior, the cover having a receptacle (annotated fig. 1), for receiving a body (131) of a cable bushing, the receptacle oriented for receiving the body in a direction transverse to a longitudinal axis (the receptacle is being interpreted as being outlined by the perimeter of the opening of the cover, which is oriented in a plane that is transverse to the longitudinal axis of the cable); at least one release cable (130) configured for operable connection to at least one of the internal components (fig. 1), the at least one release cable having the longitudinal axis (axis of E-C in fig. 1); the cable bushing (131) releasably attached to the cover and having at least one opening (opening where cable 130 comes out) sized for receipt of the at least one release cable there through; and a retaining mechanism (131, 151, 133) oriented transverse to the longitudinal axis for inhibiting disconnection of the cable bushing 

    PNG
    media_image1.png
    526
    570
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Kim teaches the latch assembly of claim 1, wherein the retaining mechanism comprises a slot (151) and a pin (133) configured for engagement into and out of the slot.  
Regarding claim 3, Kim teaches the latch assembly of claim 1, wherein the slot (151) is positioned on the cover (annotated fig. 1) and the pin (133) is positioned on a body of the cable bushing (131).
Regarding claim 4, Kim teaches the latch assembly of claim 1, wherein the release cable (130) is coupled indirectly to a pivotal latch member (110) by a lever (140) as said one of the internal components.
Regarding claim 5, Kim teaches the latch assembly of claim 1, wherein the release cable (130) is coupled indirectly to a pivotal latch member (110) by a pawl (140) as said one of the internal components.
Regarding claim 6, Kim teaches the latch assembly of claim 1, wherein the retaining mechanism (131,151,133) including abutment surfaces having a first abutment surface (151) adjacent to a receptacle of the cover (annotated fig. 1) and a second mating abutment surface (133) on a body of the cable bushing (131), such that the body is received within the receptacle in order to engage the first abutment surface with the second mating abutment surface (fig. 6), wherein a length of a contact surface between the first abutment surface and the second mating abutment surface is said oriented transverse to the longitudinal axis (width of second mating abutment surface extends transverse to the longitudinal axis of the cable 130).
Regarding claim 7, Kim teaches the latch assembly of claim 1, further comprising a coupling mechanism (133, 151) including a tab (133) and slot (151) arrangement for releasably coupling a body of the cable bushing (131) in a receptacle (annotated fig. 1) of the cover, such that one of the tab or the slot is positioned on a resilient arm (annotated fig. 2) for biasing the tab into engagement with the slot when positioned adjacent thereto.

    PNG
    media_image2.png
    203
    340
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 8, Kim teaches the latch assembly of claim 7, wherein engagement of the tab (133) with the slot (151) provides a lock mechanism to releasably lock the body in the receptacle (fig. 7 shows released position).
Regarding claim 9, Kim teaches the latch assembly of claim 7, wherein the body has a recess (annotated fig. 2) to facilitate movement of the resilient arm during operation of the coupling mechanism (133, 151).
Regarding claim 10, Kim teaches the latch assembly of claim 7, wherein the slot (151) is positioned on the cover (annotated fig. 1) and the tab (annotated fig. 2) is positioned on the body of the cable bushing (annotated fig. 1).
Regarding claim 11, Kim teaches a latch assembly for a vehicle closure panel, comprising: a housing having an interior sized for receipt of internal components of the latch assembly; a cover (annotated fig. 1) attached to the housing to enclose at least a portion of said interior, the cover having a receptacle (annotated fig. 1), for receiving a body (131) of a cable bushing, the receptacle oriented for receiving the body in a direction transverse to a longitudinal axis (the receptacle is being interpreted as being outlined by the perimeter of the opening of the cover, which is oriented in a plane that is transverse to the longitudinal axis of the cable); at least one release cable (130) configured for operable connection to at least one of the internal components (fig. 1), the at least one release cable having a 
Regarding claim 12, Kim teaches the latch assembly of claim 11, wherein the slot (151) is positioned on the cover (annotated fig. 1) and the tab (133) is positioned on the body of the cable bushing (annotated fig. 1).
Regarding claim 13, Kim teaches the latch assembly of claim 11, wherein engagement of the tab (133) with the slot (151) provides a lock mechanism to releasably lock the body in the receptacle (fig. 7 shows the tab released from the slot).
Regarding claim 14, Kim teaches the latch assembly of claim 11, wherein the body (annotated fig. 1) has a recess (annotated fig. 2) to facilitate movement of the resilient arm during operation of the coupling mechanism (133, 151).
Regarding claim 15, Kim teaches the latch assembly of claim 11, wherein the slot (151) is positioned on the cover (annotated fig. 1) and the tab (133) is positioned on the body of the cable bushing (annotated fig. 1).
Regarding claim 16, Kim teaches the latch assembly of claim 11, further comprising a retaining mechanism (133, 151) oriented transverse to the longitudinal axis (tab 133 is oriented transverse to the axis of the cable) for inhibiting disconnection of the cable bushing from the cover in a direction along the longitudinal axis (fig. 7 shows the tab disconnected).
Regarding claim 17, Kim teaches the latch assembly of claim 16, wherein the retaining mechanism comprises a slot (151) and a pin (133) configured for engagement into and out of the slot.
Regarding claim 18, Kim teaches the latch assembly of claim 16, wherein the slot (151) is positioned on the cover (annotated fig. 1) and the pin (133) is positioned on a body (annotated fig. 1) of the cable bushing.
Regarding claim 19, Kim teaches the latch assembly of claim 11, wherein the release cable (130) is coupled indirectly to a pivotal latch member (110) by a lever (140) as said one of the internal components.
Regarding claim 20, Kim teaches the latch assembly of claim 16, wherein the retaining mechanism (133, 151) including abutment surfaces having a first abutment surface (151) adjacent to a receptacle of the cover (annotated fig. 1) and a second mating abutment surface (133) on a body of the cable bushing (annotated fig. 1), such that the body is received within the receptacle in order to engage the first abutment surface with the second mating abutment surface (fig. 6), wherein a length of a contact surface between the first abutment surface and the second mating abutment surface is said oriented transverse to the longitudinal axis (length of the tab 133 is oriented transverse to the longitudinal axis of the cable 130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0060908 A1) in view of Schmitz (DE 102013206889 A1).  
Regarding claim 21, Kim teaches the latch of claim 1, however does not teach wherein the cable bushing and the cover include a sealed interface configured to inhibit an ingress of water into the interior.  
Schmitz teaches a similar latch and cable system wherein the cable bushing (4) and the cover (22) include a sealed interface (26 and 27) to inhibit an ingress of water into the interior.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim with those of Schmitz to incorporate seals between the cover and the cable bushing.  Providing seals prevents the ingress of water into the latch which will prevent corrosion and eventual failure of the latch.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 22, Kim teaches the latch of claim 1, however does not teach wherein the latch includes one or more seal members at an interface between the cover and the cable bushing, the one or more seal members to inhibit an ingress of water into the interior.  
Schmitz teaches a similar latch and cable system wherein the latch includes one or more seal members (26 and 27) at an interface between the cover (22) and the cable bushing (4), the one or more seal members to inhibit an ingress of water into the interior.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim with those of Schmitz to incorporate seals between the cover and the cable bushing.  Providing seals prevents the ingress of water into the latch which will prevent corrosion and eventual failure of the latch.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no .
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
The applicant asserts that Kim teaches the cable cover being inserted and removed along the longitudinal axis of the latch.  As claim 1 is written, the examiner is interpreting the claim such that the receptacle for receiving the body of the cable bushing is oriented in a direction transverse to a longitudinal axis.  The rejection of claim 1 above clarifies the interpretation of Kim and the location and orientation of the receptacle of the cover which lies transverse to a longitudinal axis of the cable.   If the applicant was intending to claim that the cable bushing is inserted or removed along an axis that is oriented transverse to a longitudinal axis of the cable then the examiner suggests revision of the claims to clarify the applicant’s position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                                                                                                                                                                                                                                 /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675